 1                                                         The Honorable Ricardo S. Martinez
 2
 3
 4
 5
 6
 7
 8
                        UNITED STATES DISTRICT COURT FOR THE
 9                        WESTERN DISTRICT OF WASHINGTON
                                    AT SEATTLE
10
11
12 FATIMA MOUJTAHID, on behalf of                    CASE NO. C18-01789-RSM
   herself and her minor child B.M.,
13                                                   STIPULATED MOTION AND
                               Plaintiffs,
                                                     ORDER FOR RELIEF FROM
14
                       v.                            INITIAL DISCLOSURES AND
15                                                   JOINT STATUS REPORT
   UNITED STATES CITIZENSHIP &
16 IMMIGRATION SERVICES, et al.,
                               Defendants.
17
18
            Plaintiffs filed the above-captioned lawsuit under the Freedom of Information Act
19
     (“FOIA”) against Defendants seeking disclosure of certain documents.
20
            On January 24, 2019, this Court granted Defendants’ motion to stay deadlines in
21
     light of the lapse of appropriations for the Department of Justice. Dkt. 18. Pursuant to
22
     the order, Defendants notified the Court when the lapse of appropriations had ended and,
23
     after conferring with Plaintiff’s counsel, proposed new deadlines. Dkt. No. 19.
24
            On January 31, 2019, the Court granted the parties proposed deadlines for
25
     Defendants to respond to the Complaint, the FRCP 26(f) conference, initial disclosures,
26
     and the joint status report. Dkt. No. 20. Defendants filed an answer to the Complaint on
27
     February 4, 2019. Dkt. 21.
28
      STIPULATED MOTION AND ORDER FOR RELIEF                         UNITED STATES ATTORNEY
      18-cv-01789-RSM - 1                                            700 STEWART STREET, SUITE 5220
                                                                       SEATTLE, WASHINGTON 98101
                                                                             (206) 553-7970
 1         Since that time, the parties have conferred about the scope of the case. The parties
 2 agree that this case constitutes “an action for review on an administrative record” under
 3 Rule 26(a)(1)(B)(i), and is exempt from the initial disclosure requirements of Rule
 4 26(a)(1), as well as from the requirements of Rule 26(f), requiring the parties to prepare a
 5 discovery plan.
 6         Accordingly, the parties hereby STIPULATE AND AGREE that this case
 7 constitutes “an action for review on an administrative record” under Rule 26(a)(1)(B)(i),
 8 and is exempt from the initial disclosure requirements of Rule 26(a)(1), as well as from
 9 the requirements of Rule 26(f), requiring the parties to prepare a discovery plan.
10         Furthermore, the parties intend to work cooperatively to attempt to resolve this
11 litigation without motion practice. If at any time in the next 60 days it becomes apparent
12 that resolution between the parties is not feasible, the parties will submit a briefing
13 schedule to the Court.
14         The parties propose a joint status report to be filed on or before April 29, 2019.
15                 DATED this 1st day of March, 2019.
16
                                               Respectfully Submitted,
17
18                                             BRIAN T. MORAN
                                               United States Attorney
19
20                                             s/ Michelle R. Lambert
                                               MICHELLE R. LAMBERT, NYS #4666657
21
                                               Assistant United States Attorney
22                                             United States Attorney’s Office
                                               700 Stewart Street, Suite 5220
23
                                               Seattle, Washington 98101
24                                             Phone: (206) 553-7970
                                               Email: michelle.lambert@usdoj.gov
25
26                                             Attorneys for Defendants
27
28
     STIPULATED MOTION AND ORDER FOR RELIEF                           UNITED STATES ATTORNEY
     18-cv-01789-RSM - 2                                              700 STEWART STREET, SUITE 5220
                                                                        SEATTLE, WASHINGTON 98101
                                                                              (206) 553-7970
 1                                            s/ Jay Gairson
                                              JAY GAIRSON, WSBA # 43365
 2
                                              Gairson Law, LLC
 3                                            4606 MLK Jr Wy S
                                              Seattle, WA 98108
 4
                                              Phone: 206-357-4218
 5                                            Email: jay@gairson.com
 6                                            Attorney for Plaintiffs
 7
 8
 9
10                                       ORDER
11
           It is hereby ORDERED that:
12
          The parties are released from the initial disclosure requirements of Rule 26(a)(1),
13
   as well as the requirements of Rule 26(f), requiring the parties to prepare a discovery
14 plan. The parties shall file a joint status report on or before April 29, 2019.
15
16
           Dated this 5 day of March, 2019.
17
18
19                                            A
                                              RICARDO S. MARTINEZ
20                                            CHIEF UNITED STATES DISTRICT JUDGE
21
22
23
24
25
26
27
28
     STIPULATED MOTION AND ORDER FOR RELIEF                             UNITED STATES ATTORNEY
     18-cv-01789-RSM - 3                                                700 STEWART STREET, SUITE 5220
                                                                          SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
